ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 05 April 2021, filed as part of the AFCP 2.0 program. As directed by the amendment: Claims 20, 39, 40, 41, and 42 have been amended, Claims 1-19 have been cancelled, and no claims have been added.  Claims 39 and 40 were previously withdrawn due to a Restriction Requirement and the Applicant has required rejoinder of these claims (see Page 13 of After Final Response). 
The amendments to the claims will NOT be entered by the Examiner. The amendments significantly alter the scope of the independent claims, and therefore would require further consideration by the Examiner outside of the time allotted for the AFCP 2.0 program. Furthermore, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. Furthermore, since the Applicant has amended and requested the rejoinder of Claims 39 and 40, additional consideration would be required for these previously withdrawn claims. 
	Response to Arguments

The Applicant’s Representative T. Paul Tanpitukpongse and the Examiner discussed the amendments to Claims 20, 39, 40, 41, and 42 during an interview on 03 May 2021. The amendments potentially only partially overcome the previous 35 USC 
The Examiner agrees that the amendments to Claims 20, 41, and 42 which changes the order of the “including an estimation of left ventricular ejection fraction” clarifies the claim language and would overcome the previous 35 USC 112 rejections as made in the Final Rejection Office Action.  
The amendments to Claims 20, 39, 40, 41, and 42 replacing “parameters are outputted in a graphical user interface or a report for use in said diagnosis” with “parameters are outputted in a user readable format for use in said diagnosis” would overcome the language at issue involving “a graphical user interface or a report” with respect to New Matter. However, further consideration would be necessary, due to the fact that the limitation “a user readable format for use in said diagnosis” does not appear to be adequately described in the specification as originally filed. The Applicant notes (Page 12 of After Final Response) that “various figures” show this feature and that “the references cited on pages 14 and 15 of the instant specification provide additional examples”. However, the Examiner notes that “a user readable format for use in said diagnosis” is not explicitly described in the specification as originally filed. 
Thus, the amendments to the claims will NOT be entered by the Examiner. The amendments significantly alter the scope of the independent claims, and therefore would require further consideration for 35 USC 112 and other issues by the Examiner outside of the time allotted for the AFCP 2.0 program. Furthermore, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. Furthermore, since the Applicant has amended and 
Additional relevant prior art not previously relied upon found during a subsequent searching:
Molin et al. (US Publication No. 2008/0114257) discloses a system and method for reconstructing a cardiac model by determining EGM signals and calculating an endocardial vectogram, and estimating a reconstructed surface vectocardiogram and assessing cardiac function (Abstract, Claim 1, Paragraph 0018, 0073). 
Therefore, Claims 20-38 and 41-42 remain rejected and Claims 39-40 remain withdrawn as described in the previous Final Rejection Office Action mailed 03 December 2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                             
/Eric D. Bertram/Primary Examiner, Art Unit 3792